DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-14 in the reply filed on 07/05/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.

Information Disclosure Statement
The information disclosure statement filed 12/21/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because some of the references lacks date.  It has been placed in the application file, but the information referred t/o therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albretch 20170200395
Claims 1 and 8:  The Albretch reference provides a teaching of a weld training system (see abstract), comprising: a mobile electronic device configured to conduct a welding simulation (see paragraph 17 tablet and smartphones being used as a welding simulation , the mobile electronic device comprising: a camera (see paragraph 45 item 324); processing circuitry (see paragraph 45 item 302); and memory circuitry comprising machine readable instructions which, when executed by the processing circuitry (see paragraph 48 and 42), cause the processing circuitry to: determine an operational orientation of the mobile electronic device for conducting the welding simulation based on a user characteristic (see paragraph 68 item 906), determine a current orientation of the mobile electronic device, and output a notification indicative of whether the operational orientation is different than the current orientation of the mobile electronic device (see paragraph 68 the device instruct the user to adjust the orientation of the computing to the correct orientation).  
Claims 2 and 9: The Albretch reference provide a teaching of wherein the memory circuitry further comprises machine readable instructions which, when executed by the processing circuitry, cause the processing circuitry to capture an image of a welding torch via the camera (see paragraph 19 welding simulated image is capture by the camera), the user characteristic being determined based on the image of the welding torch captured by the camera (see paragraph 23).   
Claims 6 and 14:  The Albretch reference provides a teaching of  wherein the mobile electronic device further comprises a display (see paragraph 49 item 402) and a speaker (see paragraph 46), the notification is output via the display, and the notification indicates that the mobile electronic device (see paragraph 69), should be adjusted to position the mobile electronic device in the operational orientation (see paragraph 36). 
Claims 7:  The Albretch reference provides a teaching of  wherein the memory circuitry further comprises machine readable instructions which, when executed by the processing circuitry, cause the processing circuitry to conduct the welding simulation in response to determining the operational orientation is the same as the current orientation (see paragraph 36 allowing weld simulation when the mobile device is on the correct orientation and FIG. 9 item 908-910).  
Claim 13:  The Albrecth reference provides a teaching of wherein the notification comprises a visual output of the mobile electronic device (see paragraph 69 and 72).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albretch 20170200395 and in view of Huffing JP 2011526208
Claims 4 and 11:  The Albretch reference is silent on the teaching of wherein the memory circuitry further comprises machine readable instructions which, when executed by the processing circuitry, cause the processing circuitry to receive an input representative of a dominant user hand, the user characteristic being determined based on the input.
However, the Huffing reference provides a teaching of wherein the memory circuitry further comprises machine readable instructions which, when executed by the processing circuitry, cause the processing circuitry to receive an input representative of a dominant user hand, the user characteristic being determined based on the input (see page 6 paragraph 2 recognition module for a user’s dominant hand).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Albretch reference with the feature of  wherein the memory circuitry further comprises machine readable instructions which, when executed by the processing circuitry, cause the processing circuitry to receive an input representative of a dominant user hand, the user characteristic being determined based on the input, as taught by Huffing reference, in order to provide training material for both left-handed and right handed welder.   

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albretch 20170200395 and in view of  Daveney US 20150116366
Claim 5 and 12:  The Albretch reference is silent on the teaching of wherein the operational orientation or the current orientation comprises a left or right landscape orientation.39
However, the Daveney reference provides a teaching of wherein the operational orientation or the current orientation comprises a left or right landscape orientation (see paragraph 13 and 21). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Albretch reference with the feature of wherein the operational orientation or the current orientation comprises a left or right landscape orientation, as taught by Devaney, in order to support different device orientation.  

Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715